Case 18-33967-bjh11 Doc 2596 Filed 03/03/20                     Entered 03/03/20 16:31:58             Page 1 of 3



    Trey A. Monsour                                          Jeremy R. Johnson (Admitted Pro Hac Vice)
    State Bar No. 14277200                                   Stephen J. Astringer (Admitted Pro Hac Vice)
    Polsinelli PC                                            Polsinelli PC
    2950 N. Harwood, Suite 2100                              600 3rd Avenue, 42nd Floor
    Dallas, Texas 75201                                      New York, New York 10016
    Telephone: (214) 397-0030                                Telephone: (212) 684-0199
    Facsimile: (214) 397-0033                                Facsimile: (212) 684-0197
    tmonsour@polsinelli.com                                  jeremy.johnson@polsinelli.com
                                                             sastringer@polsinelli.com

    COUNSEL TO THE DEBTORS AND
    DEBTORS IN POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
    In re:                                               §      Chapter 11
                                                         §
    Senior Care Centers, LLC, et al.,1                   §      Case No. 18-33967 (BJH)
                                                         §
    Debtors.                                             §      (Jointly Administered)
                                                         §

                          DEBTORS’ STATUS REGARDING EFFECTIVE
                             DATE STATUS AS OF MARCH 3, 2020

             Senior Care Centers, LLC (“SCC”), and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) hereby file this report (this “Report”) regarding the progress toward

the Effective Date as defined in the Plan2 and the Findings of Fact, Conclusions of Law, and Order




1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.
2
  On October 16, 2019, the Debtors filed the Third Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code [Docket No. 2053] (the “Third Amended Plan”). On October 24, 2019, the Debtors filed the Notice
of Filing of Solicitation Version of Disclosure Statement for the Third Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code [Docket No. 2094] (the “Solicitation Notice”). Attached to the Solicitation Notice
as Exhibit A, was the solicitation version of the Third Amended Plan (as may be amended and/or supplemented, the
“Plan”)


72553928.2
Case 18-33967-bjh11 Doc 2596 Filed 03/03/20                     Entered 03/03/20 16:31:58              Page 2 of 3



Confirming Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy

Code [Docket No. 2376] (the “Confirmation Order”).3

         The Debtors report the following updates with respect to the Effective Date of the Plan:

                                     STATUS OF EXIT FINANCING

         1.       On February 11, 2020, the Debtors filed the Debtors’ Status Report Regarding

Effective Date Status as of February 11, 2020 [Docket No. 2534] (the “First Report”, and together

with this Report, the “Reports”). The Court held status conferences regarding the Effective Date

on February 11, 2020, February 18, 2020, and February 27, 2020 (the “Status Conferences”). A

further status conference is scheduled for March 4, 2020 at 9:30 a.m. (CST). See Order Continuing

Status Conference [Docket No. 2584].

         2.       As previously represented to the Court in the First Report and at the Status

Conferences, the only remaining impediment to the Effective Date is the closing of the Exit

Facility.

         3.       After the extensive negotiation of the ancillary Exit Facility documents and

cooperation of all interested parties, including HUD approval, the Debtors anticipated closing the

Exit Facility financing and going effective on March 3, 2020. To evidence this imminent closing

of the Exit Facility, signature pages among various parties were executed and held in escrow on

March 3, 2020.

         4.       At approximately 10:45am Central time on March 3, 2020, MidCap Financial

Services (“MidCap”), the proposed Exit Facility Lender, informed the Debtors that it needed to

postpone closing of the Exit Facility at this time due to, among other things, risks related to the

coronavirus outbreak, and that this was an internal credit decision. During another call at 2:30pm


3
 Capitalized terms uses herein but not otherwise defined shall have the meanings ascribed to them in the Confirmation
Order and the Plan.


72553928.2
Case 18-33967-bjh11 Doc 2596 Filed 03/03/20         Entered 03/03/20 16:31:58        Page 3 of 3



Central time, MidCap advised that it was unwilling to proceed with the Exit Facility and that

nothing could be done to remedy MidCap’s concerns.

         5.   Accordingly, the Debtors are presently unable to go effective under the Plan. Given

these recent developments, the Debtors are evaluating potential options, including a replacement

Exit Facility Lender. The Debtors will work with the Committee and CIBC to assess the solutions

and inform the Court of any updates at the omnibus hearing currently scheduled for March 10,

2020 at 1:30 p.m. (CST).

 Dated: March 3, 2020                           Respectfully submitted,
        Dallas, Texas
                                                POLSINELLI PC

                                                /s/     Trey A. Monsour
                                                Trey A. Monsour
                                                State Bar No. 14277200
                                                2950 N. Harwood, Suite 2100
                                                Dallas, Texas 75201
                                                Telephone: (214) 397-0030
                                                Facsimile: (214) 397-0033
                                                tmonsour@polsinelli.com

                                                -and-

                                                Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                Stephen J. Astringer (Admitted Pro Hac Vice)
                                                600 3rd Avenue, 42nd Floor
                                                New York, New York 10016
                                                Telephone: (212) 684-0199
                                                Facsimile: (212) 684-0197
                                                jeremy.johnson@polsinelli.com
                                                sastringer@polsinelli.com

                                                Counsel to the Debtors and Debtors in
                                                Possession




72553928.2
